Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Action is in response to the Amendment of 3/31/2022. Claims 1-5, 7, 15, 17, 27, and 30 have been amended and claims 32-33 added. Claims 1-5, 7-21, 23-24, 27, and 29-33 are currently pending in the instant Application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure fails to provide sufficient support for the 
Claim 1-33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the limitation “an inlet of the mask body or frame” is referring to [0150] “inlet 125” or a different inlet described in the specification.  
It is unclear in Claim 9-14 if the claim limitation “mask inlet” is a new inlet being introduced that is separate from the inlet of the mask body or frame referred to in claim 1, or is in fact the same inlet referred. Examiner has construed in light of the specifications [0164] mask inlet to be the same inlet as the inlet of the mask body or frame, inlet 125.
It is unclear in Claim 15 if the claim limitation “cover inlet” is a new inlet being introduced that is separate from the inlet of the mask body or frame referred to in claim 1, or is in fact the same inlet referred. Examiner has construed in light of the specifications [0034] cover inlet to be the same inlet as the inlet of the mask body or frame, inlet 125.
Examiner encourages the applicant to use consistent terminology, if indeed these inlets are all referring to the same component.
It is unclear what is intended by the claim limitation “the blower is mounted to an inlet of the mask body or frame” as the original disclosure seems to indicate that the blower is mounted to mask body 120 and not the inlet 125 itself [0184].  In light of the specification, examiner has construed the limitation to be the blower is fixed or connected to the inlet of the mask body or frame, at least through intermediate structures.
Claim 17-21 recites the limitation "the cushion frame".  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is where the claim limitation “a cushion frame” is introduced. Claims 17-21 fail to depend on claim 7 or claims dependent on claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-17, 27, and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Gerard Lalonde (US 2012/0266873).
Regarding claim 1, Lalonde teaches a patient interface (Figures 2 and 4, PAP unit 1122 as per
Paragraph 55, a patient interface by way of having mask shell 216 as per Paragraph 39 for
communication with the airways of a patient) comprising: a blower (compressor 312 per Paragraph 51,
particularly the embodiment thereof shown in Figure 6B) comprising an impeller (Figure 6B, impellor
612, it is noted that compressor 610 of Figure 6B is a compressor useable as the compressor of Figure 2
a per Paragraphs 22 and 23), a motor for driving rotation of the impeller (640), a blower housing (shroud 636, Figure 6B) providing an impeller space (the interior of 636, 636 being a shroud) for housing the impeller (as depicted), a blower inlet (the upper opening of 636 in Figure 6B forming intake path 630) and a blower outlet (619 in Figure 6A), a cushion for contacting a user's face (218 in Figure 4 as per Paragraph 42), a mask body or frame (the assembly comprising cap 242, intake door 226, intake filter 316, acoustic damper 314 and rigid mask shell 216; 216 being a rigid shell as per Paragraph 39, thus the assembly being a mask body, also a frame by way of supporting cushion 218) for supporting the cushion on a user's face (216 supporting 218 relative to strap connectors 210 thus relative to the head and face of a patient as per Paragraph 41), the cushion and/or the mask body or frame defining an interior space (the interior of 218 and 216 forming a concavity to receive the nose and mouth of a patient as shown in Figure 7A) for receiving a flow of gases (pressurized gas directed to the patient as per Paragraph 70) from the blower, wherein the blower is mounted to an inlet (Figure 3, intake door 226 , in combination with acoustic damper 314 with intake filter 316. See annotated Figure 3 below) of the mask body or frame so that the blower is at least partially within the mask body or frame (effectively sandwiched 242 and 216 as shown in Figure 3 thus within 242), wherein the inlet of the mask body or frame comprises an inlet (Figure 8 shows cross-section view of the channel through the acoustic damper 314 and intake filter 316 that is considered the inlet) to the interior space, and wherein the blower substantially separates a high pressure side of the mask body (the interior of 216 and 218 facing the patient in use and in communication with the airways, receiving pressure along path 718 as per Paragraph 51 and 70) or frame from a low pressure side of the mask body or frame (the atmospheric side, of 216 facing away from the patient as shown in Figure 2 and in communication 
    PNG
    media_image1.png
    600
    697
    media_image1.png
    Greyscale
with the atmosphere in use). 


    PNG
    media_image2.png
    629
    588
    media_image2.png
    Greyscale

Regarding claim 2, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches the blower is mounted to the mask body or frame (312 being mounted to 216) by a portion of the blower housing (the side of the housing facing 216 as shown in Figure 4) that is radially outside of and/or surrounding the impeller and impeller space (as depicted in Figures 6A and 6B, radially outside of the circular form of the impeller).
Regarding claim 3, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches the blower is mounted to the mask body or frame by an outer periphery (the side of the housing facing 216 as shown in Figure 4 taken to include the radial periphery about 612 as shown in 6A) or circumferential portion of the blower housing.
Regarding claim 4, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches the blower is located within the mask body (wholly within the mask body, being entirely between 242 and 216 as shown in Figure 3) and/or the frame.
Regarding claim 5, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches the blower is bounded by a perimeter of the mask body (the perimeter of 242 about intake door 226 as per Paragraph 52) around an open front (the front as with respect to a patient, open to atmosphere at 226) or rear of the mask body.
Regarding claim 7, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches the patient interface comprises the mask body (assembly of cap 242, intake door 226, intake filter 316, acoustic damper 314) and the frame (216), wherein the frame is a cushion frame (having cushion 218 affixed there-to as shown in Figure 4 thus being a frame relative to a cushion) integrated in a cushion module (the assembly of 216 and 218) with the cushion (218), the cushion frame and/or cushion defining the interior space (the interior of 218 and 216 forming a concavity to receive the nose and mouth of a patient as shown in Figure 7A), and the mask body configured (242 being configured to connect to 510 directly via 213 as per Paragraph 40 and 242 coupling to strap 210, a headgear, by away of 216 and 214 as per Paragraph 41 and It is noted that 242 is not configured to attach 210 directly to itself without intervening features however the recited intended use of the claimed invention, that is to attach to a headgear, does not require a direct coupling without intervening features. As the structure of Lalonde is capable of performing the intended use, it meets the claim) to attach headgear (the assembly of strap 210 and strap assembly 510 being a headgear, in Figures 2 and 5A as per Paragraphs 41 and 60) to and support the cushion module on (by way of 514 which encircles the neck thus in the coupled position would necessarily support 216 relative to the face of a patient) a user's face.
Regarding claim 15, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches the patient interface comprises a cover (226, a cover with respect to 242 and 314) attached to the mask body or the frame (attached to the frame as shown in Figure 2) or to the blower housing to cover the blower (covering the blower in a direction from below and to the left as shown in Figure 3), the cover comprising a cover inlet (holes 228 as per Paragraph 46) to allow a flow of gases to the blower inlet (via 316 as per Paragraph 46).
Regarding claim 17, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches the patient interface comprises a seal (Figure 4, gasket 410 as per Paragraph 55) between (fluidically between) the blower housing and the mask cushion frame.
Regarding claim 27, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches a first external surface of the blower (that of 420 facing the interior of 216, taking the blower to comprise 312 along with 416, 234, 410 and 420, effectively an outlet assembly of the blower) is exposed to the high pressure side of the mask body and/or the frame (the interior of 216), wherein a second external surface of the blower (the generally disc-shaped outer surface of 312, such as would face away from the patient and toward 314 in use as depicted in Figure 4) is exposed to the low pressure side of the mask body (the atmospheric side, of 216 facing away from the patient as shown in Figure 2 and in communication with the atmosphere in use) and/or the frame, and wherein the second surface is opposite the first surface (opposite relative to the flow path through the blower and also relative to the patient, the first external surface being proximal and facing the proximal, the second externa surface being distal and facing distally).
	Regarding claim 30, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches wherein the cushion is directly attached to or formed with the mask body or frame (In Fig. 4, shows patient interface cushion 218 is directly attached to rigid mask shell 216, which is consider part of the assembly of the mask body).
	Regarding claim 32, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches wherein the blower is releasably mounted or received within the inlet of the mask body or frame (Lalonde shows in Fig. 4 compressor 312 being connected to the rest of the mask through pegs. Examiner believes Lalonde shows the compressor 312 being capable of being releasable from the rest of the mask body).
	Regarding claim 33, Lalonde teaches the claim limitations of claim 1, where Lalonde teaches wherein the blower is mounted to the inlet of the mask body or frame by at least one of a screw engagement, a rotational engagement, a push fit engagement, and a snap fit engagement (Lalonde shows in Fig. 4 compressor 312 being connected to the mask body by pegs. Examiner believes that this could be considered a push fit engagement for the compressor 312).

Previously presented claims 8, 10-14, 16, 18-21, 23-24, 29, and 31 are rejected as they were previously rejected from the last Office Action (11/03/2021). Claim 9 is noted by the Applicant to be Currently Amended but no amends were to be found, so it will be seen as previously presented and still rejected based on the last Office Action (11/03/2021).

Response to Arguments
	Applicant’s arguments filed 3/31/2022 with regard to the outstanding rejections in view of the art of record have been fully considered but they are not persuasive. The Office Action that is understood that the Applicant is remarking is that of 11/03/2021.
	On the ninth page, first paragraph of Remarks, Applicant respectfully disagreed with the Office Action’s characterization of Lalonde as towards to the claim limitation of claim 1, “an interior space for receiving a flow of gases from the blower”. As based on Fig. 7B of Lalonde, the Applicant holds that the flow of gases from the compressor 312 is received by the gas flow diverter 234 and not the space between the rigid mask shell 216 and the interface cushion 218, which is considered to be the interior space. Examiner respectfully points out, visualized in Fig. 4 of Lalonde, that the flow of gases from the compressor 312 is eventually received by the space between rigid mask shell 216 and the interface cushion 218. Examiner sees that the claim limitation does not preclude an intermediate channel (which is considered to be the gas flow diverter 234) between the blower and the interior space that receives the flow of gases.
	On the ninth page, second paragraph of Remarks, Applicant raises the issue that the Office Action fails to establish that Lalonde discloses “where the blower is mounted to an inlet of the mask body or frame” wherein the inlet “comprises an inlet to the interior space”. The inlet 125 of the mask body or frame is indicated to be fluidically connected to the blower 250 for the mask to function, as seen for Fig. 5E. The examiner believes the original disclosure lacks sufficient support for the claim limitation “where the blower is mounted to an inlet of the mask body or frame” and instead shows support for the blower being mounted to the mask body 120, as seen in Figure 2A. As such, the examiner will construe that the blower must be attached to the mask structure that also comprises the inlet on it. For Lalonde to disclose the claim limitation of the inlet of the mask body or frame “comprises inlet to the interior space”, the examiner considers the acoustic damper 314 and intake filter 316 to be the inlet to the interior space as described and to be connected to the intake door 226 (which is considered in Lalonde to be the inlet of the mask body or frame). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571) 272-6448. The examiner can normally be reached M-F: 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL KAUFFMAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785